Exhibit 10.1

SETTLEMENT AGREEMENT

This Settlement Agreement, dated March 13, 2013 (this “Agreement”), is by and
among the entities listed on Schedule A hereto (collectively, the “TPG-Axon
Group”, and each individually a “member” of the TPG-Axon Group) and SandRidge
Energy, Inc., a Delaware corporation (the “Company”).

The TPG-Axon Group is currently engaged in a solicitation of consents from the
Company’s stockholders (the “TPG-Axon Consent Solicitation”) to (i) amend and
restate Article III, Section 1 of the Amended and Restated Bylaws of the Company
(the “Bylaws”), (ii) remove all seven current members of the board of directors
of the Company (the “Board”) and (iii) elect the TPG-Axon Group’s nominees as
directors to fill the resulting vacancies on the Board.

TPG-Axon Partners, LP (“TPG-Axon Domestic”), a member of the TPG-Axon Group, has
given notice to the Company of its intent to present certain proposals and
nominate certain individuals for election as directors of the Company at the
Company’s 2013 annual meeting of stockholders (the “2013 Annual Meeting”).

The Company and each member of the TPG-Axon Group has determined that it is in
its best interests to enter into this Agreement and to terminate the TPG-Axon
Consent Solicitation and the pending proxy contest at the 2013 Annual Meeting.

In consideration of and reliance upon the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Board Representation and Composition.

(a) The Board will take the following actions:

 

  i. the Board will adopt a resolution, effective as of the date hereof, to
increase the size of the Board from seven to eleven directors; and

 

  ii. no later than March 14, 2013, the Board will appoint Stephen C. Beasley
(“Mr. Beasley”) and Edward W. Moneypenny (“Mr. Moneypenny”) as Class II
directors, and Alan J. Weber (“Mr. Weber”) and Dan A. Westbrook (“Mr.
Westbrook”) as Class III directors, to fill the four newly-created directorships
resulting from the foregoing increase in the size of the Board (such four
persons, together with any person elected to be a director pursuant to clause
(e) below, the “Nominees”).

(b) The Company agrees that, effective immediately upon their appointment to the
Board, for the remainder of their respective terms (and thereafter subject to
reconsideration by the Board), so long as the following Nominees serve on the
Board, such Nominees shall be offered the opportunity to serve on the committees
of the Board as follows:



--------------------------------------------------------------------------------

  i. Mr. Beasley, member and chairman of the Compensation Committee;

 

  ii. Mr. Weber, member and chairman of the Nominating and Governance Committee;

 

  iii. Mr. Moneypenny, member of the Strategy and Planning Committee and member
of the Audit Committee; and

 

  iv. Mr. Westbrook, member and chairman of the Strategy and Planning Committee
and member of the Nominating and Governance Committee.

unless such Nominee, in his sole discretion, declines to serve on such
committee; provided, in all such cases that such Nominee shall be entitled to
serve on such committee of the Board only if he meets any independence or other
requirements under applicable law and the rules and regulations of the New York
Stock Exchange (or other securities exchange on which the Company’s securities
may then be traded) for service on such committee. During the Restricted Period
(as defined in Section 7 herein), (i) the Compensation Committee shall consist
of no more than three directors, the chairman of whom shall be a Nominee,
(ii) the Nominating and Governance Committee shall consist of no more than four
directors, the chairman and one additional member of which shall be Nominees,
(iii) the Audit Committee shall consist of no more than four directors, one of
whom shall be a Nominee and (iv) the Strategy and Planning Committee shall
consist of four directors, the chairman and one additional member of which shall
be Nominees. During the Restricted Period, the Board shall not establish any
additional committees without the approval of 75% of the directors.

(c) Daniel W. Jordan (“Mr. Jordan”) and two other directors identified to the
TPG-Axon Group have tendered to the Board their respective irrevocable
resignations from their positions as directors effective on June 30, 2013, with
Mr. Jordan’s resignation effective under all circumstances, the first other
director’s resignation effective only in the event Tom L. Ward (“Mr. Ward”)
continues as Chief Executive Officer or Chairman of the Company, or as an
officer or director of any subsidiary of the Company, on or after June 30, 2013
(subject to the Company’s reasonable right to cure if it is discovered that
Mr. Ward remains as an officer and director of a non-material Company
subsidiary, and the exercise of such cure right will not entitle Mr. Ward to
additional benefits from the Company under his Employment Agreement (as defined
in Section 2(a))), and the second other director’s resignation effective only in
the event Mr. Ward continues as Chief Executive Officer, Chairman or director of
the Company, or as an officer or director of any subsidiary of the Company, on
or after June 30, 2013 (subject to the Company’s reasonable right to cure if it
is discovered that Mr. Ward remains as an officer and director of a non-material
Company subsidiary, and the exercise of such cure right will not entitle
Mr. Ward to additional benefits from the Company under his Employment
Agreement).

(d) If the Company has terminated Mr. Ward and he is no longer Chairman of the
Board, on or before June 30, 2013, the Board will take the following actions:

 

2



--------------------------------------------------------------------------------

  i. the Board will accept the resignation of Mr. Jordan;

 

  ii. the Board will accept the resignation of Mr. Ward as a member of the
Board; provided that if Mr. Ward has not tendered such resignation, the Board
will accept the resignation of the second other director; and

 

  iii. the Board will adopt a resolution, effective as of June 30, 2013, to
reduce the size of the Board from eleven to nine directors.

(e) If Mr. Ward continues as Chief Executive Officer or Chairman, or as an
officer or director of any subsidiary of the Company on or after June 30, 2013
(subject to the Company’s reasonable right to cure if it is discovered that
Mr. Ward remains as an officer and director of a non-material Company
subsidiary, and the exercise of such cure right will not entitle Mr. Ward to
additional benefits from the Company under his Employment Agreement (as defined
in Section 2(a))), the Board will take the following actions:

 

  i. the Board will accept the resignations of Mr. Jordan and the first and
second other directors; and

 

  ii. the Board will (A) adopt a resolution, effective as of June 30, 2013, to
reduce the size of the Board from eleven to nine directors, and (B) appoint a
director identified by the TPG-Axon Group to the Company to fill the vacancy on
the Board resulting from the departure of Mr. Jordan (such person, together with
the Nominees named in clause (a) above, the “Nominees”).

(f) Each of the Nominees shall at all times while such Nominee is a director of
the Company comply with the provisions of this Agreement and all policies and
guidelines of the Board, any committees thereof and the Company that are
applicable to Board members. Each Nominee acknowledges that his or her
obligations under this Agreement are in addition to the fiduciary and common law
duties of any director of a Delaware corporation. Notwithstanding the foregoing,
nothing contained in this Agreement shall prohibit the Nominees from proposing
changes to the policies and guidelines of the Board, any committees thereof or
the Company.

(g) The Company agrees that if any Nominee resigns as a director or is otherwise
unable to serve as a director at any time during the Restricted Period (as
defined below), including as a result of death or disability, the Nominating and
Governance Committee shall select a substitute person to fill the resulting
vacancy for the remainder of such Nominee’s term, after consideration of the
substitute person in good faith and exercising its fiduciary duties, subject to
the consent of the TPG-Axon Group in its sole discretion. References in this
Agreement to the Nominees shall be deemed to also refer to any such replacement
director.

(h) The Company agrees, during the Restricted Period, that the size of the Board
shall not be increased in excess of nine members (other than as expressly
permitted in this Agreement) and shall not be decreased if such decrease would
result in the elimination of one or more of the Nominees, unless such increase
or decrease, as applicable, is agreed to in writing by the parties to this
Agreement.

 

3



--------------------------------------------------------------------------------

(i) The Board will consider presenting a proposal to de-stagger the Board at the
2014 annual meeting of stockholders of the Company (the “2014 Annual Meeting”).

2. Chief Executive Officer.

(a) If the Board terminates the employment of Mr. Ward pursuant to the terms of
the Employment Agreement between the Company and Mr. Ward effective December 20,
2011 (the “Employment Agreement”), the Board will seek the resignation of
Mr. Ward from his positions as director and Chairman of the Board and from all
other positions he holds with the Company’s subsidiaries, such resignation to be
effective as of the date of Mr. Ward’s termination of employment (the
“Termination Date”). The parties hereto acknowledge and agree that in connection
with the foregoing and subject to Mr. Ward complying with the obligations set
forth in the Employment Agreement, if Mr. Ward is terminated without cause (as
determined by the Board after completion of a further review with independent
counsel of the allegations made by the TPG-Axon Group), Mr. Ward shall be
entitled to receive all benefits under the Employment Agreement applicable in
the event of a termination of his employment pursuant to paragraph 6.1.1
thereof, including, without limitation, those set forth in paragraphs 6.1.1, 6.7
and 7 thereof.

(b) Without the approval of at least 75% of the directors, in connection with
any termination of Mr. Ward’s employment, neither the Company nor any of its
Affiliates shall release Mr. Ward or any of his Immediate Family Members, or any
of their respective Affiliates, from liability for any claims against Mr. Ward,
his Immediate Family Members or their respective Affiliates.

(c) If the Board terminates Mr. Ward or Mr. Ward resigns as Chief Executive
Officer of the Company, the Board will (A) appoint James D. Bennett as interim
Chief Executive Officer of the Company and (B) appoint Jeffrey S. Serota as
interim Chairman of the Board for a six month term, in each case effective as of
the Termination Date.

3. Director Compensation. The current annual compensation of each non-employee
director of the Company shall be reduced to $250,000.

4. Strategy and Planning Committee. The Board shall promptly after the date
hereof form a Strategy and Planning Committee, composed of the members described
in Section 1(b) together with two members who were directors of the Company
prior to the date hereof, for the purpose of long term strategy and planning,
including the undertaking, working with the Company’s senior management, of a
comprehensive strategic review of general and administrative expenses of the
Company for the purpose of reducing such expenses.

5. Board Slate. Jim J. Brewer, William A. Gilliland and Jeffrey S. Serota shall
be the slate of directors standing for election at the 2013 Annual Meeting
recommended by the Board. The Nominating and Governance Committee will nominate
Stephen C. Beasley and Edward W. Moneypenny to stand for reelection at the 2014
Annual Meeting.

 

4



--------------------------------------------------------------------------------

6. TPG-Axon Consent Solicitation; Proxy Contest and Other Matters.

(a) Each member of the TPG-Axon Group shall, and shall cause each TPG-Axon
Affiliate (as defined below) to, (i) immediately cease all efforts, direct or
indirect, in furtherance of the TPG-Axon Consent Solicitation and (ii) not vote,
deliver or otherwise use any consents that may have been received to date
pursuant to the TPG-Axon Consent Solicitation. The TPG-Axon Group and, if
applicable, each TPG-Axon Affiliate shall promptly modify or disable (and not
permit to be re-enabled) any websites they directly or indirectly maintain in
order to comply with this Section 6(a).

(b) TPG-Axon Domestic hereby irrevocably withdraws its letter dated March 1,
2013 providing notice to the Company of its intent to present certain proposals
and nominate certain individuals for election as directors of the Company at the
2013 Annual Meeting (the “Stockholder Nomination”). Each member of the TPG-Axon
Group shall, and shall cause each TPG-Axon Affiliate to, immediately cease all
efforts, direct or indirect, in furtherance of the Stockholder Nomination and
any related solicitation in connection with the Stockholder Nomination.

(c) TPG-Axon Domestic irrevocably withdraws its demand for a stockholder list,
and other materials and books and records pursuant to Section 220 of the
Delaware General Corporation Law, and TPG-Axon Domestic shall promptly return to
the Company, or certify to the destruction of, the “Produced Documents” in
accordance with the Confidentiality Agreement between the Company and TPG-Axon
Domestic dated as of December 2012 (as such term is defined therein).

(d) For purposes of this Agreement:

 

  i. “Affiliate” and “Associate” shall each have the meaning set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission (the “SEC”) under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) as in
effect on the date of this Agreement;

 

  ii. “Immediate Family Member” shall have the meaning set forth in
Section 303A.02(b) of the New York Stock Exchange Manual;

 

  iii. “person” or “persons” shall mean any individual, corporation (including
not-for-profit), general or limited partnership, limited liability or unlimited
liability company, joint venture, estate, trust, association, organization or
other entity of any kind or nature; and

 

  iv. “TPG-Axon Affiliate” shall mean any Affiliate of any member of the
TPG-Axon Group.

 

5



--------------------------------------------------------------------------------

7. Standstill. For the period from the date of this Agreement through the date
that is the earlier of (i) the date of the 2014 Annual Meeting and (ii) the date
on which the Company materially breaches its obligations under this Agreement,
provided that (if such breach is curable) the Company has received 30 days’
prior written notice of such breach and such breach has not been cured prior to
the expiration date of such 30 day period (the “Restricted Period”), each member
of the TPG-Axon Group shall not, and shall cause each TPG-Axon Affiliate not to,
take any of the following actions, directly or indirectly:

(a) solicit proxies or written consents of stockholders, or any other person
with the right to vote or power to give or withhold consent in respect of Voting
Securities (as defined below);

(b) conduct, encourage, participate or engage in any other type of referendum
(binding or non-binding) with respect to, or from the holders of Voting
Securities or any other person with the right to vote or power to give or
withhold consent in respect of, Voting Securities; provided that the foregoing
shall not prohibit any member of the TPG-Axon Group from voting its shares of
Common Stock in accordance with this Agreement or otherwise as determined by the
TPG-Axon Group with respect to any item brought before stockholders of the
Company, other than in a manner which would constitute a breach of this
Agreement;

(c) make, or in any way participate or engage in (other than by voting its
Voting Securities in a manner that does not violate this Agreement), any
“solicitation” of any proxy, consent or other authority to vote any Voting
Securities;

(d) make any stockholder proposal (whether pursuant to Rule 14a-8 promulgated
under the Exchange Act or otherwise), with respect to any matter, or become a
participant in any contested solicitation with respect to the Company, including
without limitation relating to the removal or the election of directors;

(e) form or join in a partnership, limited partnership, syndicate or other
group, including without limitation a group as defined under Section 13(d) of
the Exchange Act, with respect to the Common Stock or any other Voting
Securities, or otherwise support or participate in any effort by a third party
with respect to the matters set forth in clauses (a) – (d) of this Section 7, or
deposit any shares of Common Stock or any other Voting Securities in a voting
trust or subject any shares of Common Stock or any other Voting Securities to
any voting agreement, other than solely with other members of the TPG-Axon Group
or other TPG-Axon Affiliates with respect to the shares of Common Stock now or
hereafter owned by them or pursuant to this Agreement;

(f) without the prior approval of the Board, (x) either directly or indirectly
for itself or its Affiliates, or in conjunction with any other person or entity
in which it is or proposes to be either a principal, partner or financing source
or is acting or proposes to act as broker or agent for compensation, effect or
seek, offer or propose (whether publicly or otherwise) to effect, or cause, or
(y) in any way support, assist or facilitate any other person to effect or seek,
offer or propose to effect, or cause, any (i) tender offer or exchange offer,
merger, acquisition or other

 

6



--------------------------------------------------------------------------------

business combination involving the Company or any of its subsidiaries or
Affiliates; (ii) form of business combination or acquisition or other
transaction relating to a material amount of assets or securities of the Company
or any of its subsidiaries or Affiliates or (iii) form of restructuring,
recapitalization or similar transaction with respect to the Company or any of
its subsidiaries or Affiliates (any of the foregoing transactions in clauses
(i) through (iii), an “Extraordinary Transaction”); provided, however, that this
Section 7(f) shall not preclude the tender by any member of the TPG-Axon Group
of any Voting Securities into any tender or exchange offer or vote by a member
of the TPG-Axon Group of any Voting Securities in favor of any Extraordinary
Transaction;

(g) acquire, together with such person’s Affiliates and Associates, Beneficial
Ownership (as such term is defined in Schedule B hereto) of 10% or more of the
issued and outstanding shares of Common Stock of the Company;

(h) institute, solicit, assist or join, as a party, any litigation, arbitration
or other proceeding against or involving the Company or any of its current or
former directors or officers (including derivative actions); provided, however,
that the foregoing does not require the members of the TPG-Axon Group to opt out
of any class action lawsuit brought against the Company by an unaffiliated third
party; or

(i) offer, sell, contract to sell, pledge or otherwise dispose of, directly or
indirectly, any Common Stock or securities convertible into or exchangeable or
exercisable for any Common Stock, in each case to any pre-arranged buyer(s),
except in a block trade to a broker-dealer which resells such Common Stock or
other securities in a broad distribution on the open market.

For purposes of this Agreement, the term “Voting Securities” shall mean the
Common Stock and any other securities of the Company entitled to vote in the
election of directors, or securities convertible into, or exercisable or
exchangeable for, Common Stock or other securities, whether or not subject to
the passage of time or other contingencies.

8. Voting Agreement. Until the end of the Restricted Period, each member of the
TPG-Axon Group shall (x) cause, in the case of all Voting Securities owned of
record, and (y) instruct the record owner, in the case of all shares of Voting
Securities Beneficially Owned (as such term is defined in Schedule B hereto) but
not owned of record, in each case directly or indirectly, by it, or by any
TPG-Axon Affiliate, as of the record date for each meeting of stockholders
(including any adjournments or postponements thereof, a “Stockholder Meeting”)
or solicitation of written consents of stockholders (a “Consent Solicitation”)
to be (a) present for quorum purposes, if applicable, and (b) voted in
connection with such Stockholder Meeting or Consent Solicitation as follows:
(i) for all of the incumbent directors nominated by the Board for election at
any Stockholder Meeting or recommended by the Board in any Consent Solicitation;
and (ii) in accordance with the recommendation of the Board on all other
proposals of the Board set forth in the Company’s proxy statement to be filed in
connection with the 2013 Annual Meeting at the 2013 Annual Meeting of which the
TPG-Axon Group has actual knowledge as of the date hereof.

 

7



--------------------------------------------------------------------------------

9. Public Announcement. The Company shall announce this Agreement and the
material terms hereof by means of a press release reasonably satisfactory to the
parties (in the form so released, the “Press Release”). The Press Release shall
include a quote from the Chief Executive Officer of TPG-Axon Capital and state
that the Company will conduct the strategic review of overhead expenses
contemplated by Section 4 and review by independent counsel of the TPG-Axon
Group allegations about Mr. Ward’s conduct. Neither the Company nor the TPG-Axon
Group shall make any public announcement or statement that is inconsistent with
or contrary to the statements made in the Press Release.

10. TPG-Axon Group Release. The TPG-Axon Group, for themselves and for their
members, officers, directors, assigns, agents and successors, past and present,
hereby agree and confirm that, effective from and after the date of this
Agreement, they hereby acknowledge full and complete satisfaction of, and
covenant not to sue, and forever fully release and discharge each Company
Released Person of, and hold each Company Released Person harmless from, any and
all rights, claims, warranties, demands, debts, obligations, liabilities, costs,
attorneys’ fees, expenses, suits, losses and causes of action (“Claims”) of any
nature whatsoever, whether known or unknown, suspected or unsuspected, occurring
at any time or period of time on or prior to the date of the execution of this
Agreement (including the future effects of such occurrences, acts or omissions),
other than in respect of any obligation of a Company Released Person under this
Agreement. For purposes of this Agreement, “Company Released Person” means the
Company and each controlling person, officer, director, stockholder, agent,
Affiliate, employee, partner, attorney, heir, assign, executor, administrator,
predecessor and successor of the Company.

11. Company Release. The Company, for itself and for its Affiliates, officers,
directors, assigns, agents and successors, past and present, hereby agrees and
confirms that, effective from and after the date of this Agreement, it hereby
acknowledges full and complete satisfaction of, and forever fully releases and
discharges each TPG-Axon Released Person of, and holds each TPG-Axon Released
Person harmless from, any and all Claims of any nature whatsoever, whether known
or unknown, suspected or unsuspected, occurring at any time or period of time on
or prior to the date of the execution of this Agreement (including the future
effects of such occurrences, acts or omissions), other than in respect of any
obligation of a TPG-Axon Released Person under this Agreement. For purposes of
this Agreement, “TPG-Axon Released Person” means the TPG-Axon Group and each
controlling person, officer, director, stockholder, member, agent, Affiliate,
employee, partner, attorney, heir, assign, executor, administrator, predecessor
and successor, past and present, thereof, as well as each of the Nominees.

12. Indemnification.

(a) The Company agrees to indemnify and hold harmless the TPG-Axon Group, its
Affiliates and their respective directors, members, officers, partners, agents,
employees, investors and controlling persons within the meaning of Section 15 of
the Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934
(each member of the TPG-Axon Group and each such affiliate, director, officer,
partner, agent, employee, investor and controlling person being hereinafter
called an “Indemnified Person”) to the fullest extent permitted by law, from and
against all losses, claims, demands, damages, liabilities and

 

8



--------------------------------------------------------------------------------

expenses, joint or several, incurred by them from third party claims (other than
any claim made by an Indemnified Person) which arise out of or are otherwise
related to the activities of the Company and the Board prior to the date hereof
or the execution of this Agreement or its terms, and the Company will reimburse
each Indemnified Person for all reasonable and documented out-of-pocket expenses
(including reasonable and documented fees and disbursements of counsel) as they
are incurred by such Indemnified Person in connection with investigating,
preparing or defending any pending or threatened claim, action, suit or
proceeding, whether or not in connection with pending or threatened litigation
in which such Indemnified Person is an actual or potential party. The Company
further agrees that it will not, without the prior written consent of such
Indemnified Person, settle or compromise or consent to the entry of any judgment
in, or otherwise seek to terminate, any pending or threatened claim, action,
suit or proceeding in respect of which indemnification may be sought hereunder
(whether or not such Indemnified Person is an actual or potential party to such
claim, action, suit or proceeding) unless such settlement, compromise, consent
or termination includes an unconditional release of such Indemnified Person from
all liability arising out of such claim, action, suit or proceeding.

(b) Promptly after receipt by any Indemnified Person of notice of its
involvement in any claim, action, suit or proceeding, the TPG-Axon Group shall,
if a claim for indemnification in respect thereof is to be made against the
Company under this Section 12, notify the Company of such involvement; provided
that any failure to so notify will not relieve the Company of its obligations
under this Section 12 unless it results in actual prejudice to the Company. If
any Indemnified Person seeks indemnification under this Section 12, the Company
shall be entitled to assume the defense of any such claim, action, suit or
proceeding with counsel reasonably satisfactory to the Indemnified Person. Upon
assumption by the Company of the defense of any such claim, action, suit or
proceeding, the Indemnified Person shall have the right to participate therein
and to retain its own counsel and the Company shall be liable for any legal
expenses of other counsel incurred by such Indemnified Person in connection with
the defense thereof; provided, however, that the Company shall not, in
connection with any one such claim, action, suit or proceeding or separate but
substantially similar claims, actions, suits or proceedings arising out of the
same general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Persons, except to
the extent that local counsel or counsel with specialized expertise, in addition
to regular counsel, is required in order to effectively defend against such
claim, action, suit or proceeding or a potential conflict of interest requires
separate counsel for particular Indemnified Persons.

13. Non-Disparagement. During the Restricted Period, each party hereto shall,
and shall cause each of its Affiliates to, refrain from making, or causing to be
made, any statement or announcement that relates to and constitutes an ad
hominem attack on, or relates to and otherwise disparages, (a) any of the
proposals described in this Agreement, proposed in connection with the TPG-Axon
Consent Solicitation or being discussed by the parties hereto in connection
herewith, (b) the Company, its officers or its directors or any person who has
served as an officer or director of the Company, (c) any member of the TPG-Axon
Group or (d) any of their respective Affiliates, on or following the date
hereof: (i) in any document or report filed with or furnished to (or reasonably
expected to be filed with or furnished to) the SEC or any other governmental
agency, (ii) in any press release or other publicly available format, (iii) to
any stockholder of the Company or prospective stockholder of the Company, or
(iv) to any

 

9



--------------------------------------------------------------------------------

journalist or member of the media (including, without limitation, in a
television, radio, newspaper or magazine interview), in each case, with respect
to the matters covered by this Agreement. The foregoing shall not prevent the
making of any factual statement in any compelled testimony or production of
information, either by legal process, subpoena, or as part of a response to a
request for information from any governmental authority with jurisdiction over
the party from whom information is sought. It is understood that commentary by
any member of the TPG-Axon Group or any of its Affiliates regarding any
extraordinary business transactions of the Company that are not known to the
TPG-Axon Group to have been approved by a unanimous vote of the Board shall not
be deemed to violate this Section 13.

14. Representations and Warranties of All Parties. Each of the parties
represents and warrants to the other party that:

(a) Such party has all requisite company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

(b) This Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such party, enforceable against
such party in accordance with its terms; and

(c) This Agreement will not result in a violation of any terms or conditions of
any agreements to which such person is a party or by which such party may
otherwise be bound or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

15. Miscellaneous. The parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the Court of Chancery
or other federal or state courts of the State of Delaware, in addition to any
other remedy to which they are entitled at law or in equity. Furthermore, each
of the parties hereto (a) consents to submit itself to the personal jurisdiction
of the Court of Chancery or other federal or state courts of the State of
Delaware in the event any dispute arises out of this Agreement or the
transactions contemplated by this Agreement, (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, (c) agrees that it shall not bring any action
relating to this Agreement or the transactions contemplated by this Agreement in
any court other than the Court of Chancery or other federal or state courts of
the State of Delaware, and each of the parties irrevocably waives the right to
trial by jury, (d) agrees to waive any bonding requirement under any applicable
law, in the case any other party seeks to enforce the terms by way of equitable
relief and (e) each of the parties irrevocably consents to service of process by
a reputable overnight mail delivery service, signature requested, to the address
of such parties’ principal place of business or as otherwise provided by
applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE
OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

10



--------------------------------------------------------------------------------

16. No Waiver. Any waiver by any party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

17. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and may be amended only by an
agreement in writing executed by the parties hereto.

18. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if (a) given by
email, when such email is sent to the email address set forth below and the
appropriate confirmation is received or (b) if given by any other means, when
actually received during normal business hours at the address specified in this
subsection:

if to the Company:

SandRidge Energy, Inc.

123 Robert S. Kerr Avenue

Oklahoma City, Oklahoma 73102

Attention: General Counsel

E-Mail: pwarman@sandridgeenergy.com

with a copy to (which shall not constitute notice):

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Scott F. Smith

E-Mail: ssmith@cov.com

if to the TPG-Axon Group:

TPG-Axon Management LP

788 Seventh Avenue, 38th Floor

New York, NY 10019

Attention: Dinakar Singh

                  Mary Lee

E-Mail: dsingh@tpgaxon.com

              mlee@tpgaxon.com

 

11



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice):

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention: Marc Weingarten

                  David E. Rosewater

E-Mail: marc.weingarten@srz.com

              david.rosewater@srz.com

19. Severability. If at any time subsequent to the date hereof, any provision of
this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

20. Counterparts. This Agreement may be executed in two or more counterparts
which together shall constitute a single agreement.

21. Successors and Assigns. This Agreement shall not be assignable by any of the
parties to this Agreement. This Agreement, however, shall be binding on
successors of the parties hereto.

22. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons; provided that
the parties hereby acknowledge and agree that the TPG-Axon Released Persons and
the Company Released Persons are express third party beneficiaries to this
Agreement and are expressly granted the right to enforce the terms hereof
including without limitation Sections 10 and 11, respectively.

23. Fees and Expenses. Concurrently with the execution of this Agreement, the
Board shall authorize the reimbursement to the TPG-Axon Group of up to
$3,500,000 of the reasonable and documented third party expenses incurred by the
TPG-Axon Group in connection with the TPG-Axon Consent Solicitation, the
Stockholder Nomination, this Agreement and related matters, and such
reimbursement shall be paid to the TPG-Axon Group within five business days of
the date such expenses are submitted.

24. Interpretation and Construction. Each of the parties hereto acknowledges
that it has been represented by counsel of its choice throughout all
negotiations that have preceded the execution of this Agreement, and that it has
executed the same with the advice of said independent counsel. Each party and
its counsel cooperated and participated in the drafting and preparation of this
Agreement and the documents referred to herein, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties hereto, and any controversy over interpretations of this
Agreement shall be decided without regards to events of drafting or preparation.
The section headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

[Signature pages follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative, as of the
date first above written.

 

SANDRIDGE ENERGY, INC. By:  

/s/ Philip T. Warman

Name:   Philip T. Warman Title:   Senior Vice President, General Counsel   and
Corporate Secretary TPG-AXON PARTNERS, LP By:  
TPG-Axon Partners GP, L.P., its general partner By:   TPG-Axon GP, LLC, its
general partner By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Chief Executive Officer TPG-AXON MANAGEMENT LP
By:   TPG-Axon GP, LLC, its general partner By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Chief Executive Officer TPG-AXON PARTNERS GP,
L.P. By:   TPG-Axon GP, LLC, its general partner By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Chief Executive Officer



--------------------------------------------------------------------------------

TPG-AXON GP, LLC By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Chief Executive Officer TPG-AXON INTERNATIONAL,
L.P. By:   TPG-Axon International GP, LLC, its general partner By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Chief Executive Officer TPG-AXON INTERNATIONAL
GP, LLC By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Chief Executive Officer DINAKAR SINGH LLC By:  

/s/ Dinakar Singh

Name:   Dinakar Singh Title:   Managing Member



--------------------------------------------------------------------------------

SCHEDULE A

TPG-Axon Partners, LP

TPG-Axon Management LP

TPG-Axon Partners GP, L.P.

TPG-Axon GP, LLC

TPG-Axon International, L.P.

TPG-Axon International GP, LLC

Dinakar Singh LLC



--------------------------------------------------------------------------------

SCHEDULE B

A person shall be deemed the “Beneficial Owner” of, shall be deemed to have
“Beneficial Ownership” of and shall be deemed to “Beneficially Own” any
securities:

1. which such person or any of such person’s Affiliates or Associates
beneficially owns, directly or indirectly, within the meaning of Rule 13d-3
promulgated by the SEC under the Exchange Act as in effect on the date of this
Agreement;

2. which such person or any of such person’s Affiliates or Associates has,
directly or indirectly, (A) the right or the obligation to acquire (whether such
right is exercisable, or such obligation is required to be performed,
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (other than customary agreements with and between
underwriters and selling group members with respect to a bona fide public
offering of securities), written or otherwise, or upon the exercise of
conversion rights, exchange rights, rights (other than the preferred share
purchase rights issued under the Rights Agreement, dated as of November 19,
2012, between the Company and American Stock Transfer & Trust Company, LLC),
warrants or options, or otherwise; provided, however, that a person shall not be
deemed the Beneficial Owner of, or to Beneficially Own, securities tendered
pursuant to a tender or exchange offer made by or on behalf of such person or
any of such person’s Affiliates or Associates until such tendered securities are
accepted for purchase or exchange; or (B) the right to vote pursuant to any
agreement, arrangement or understanding, written or otherwise; provided,
however, that a person shall not be deemed the Beneficial Owner of, or to
Beneficially Own, any security if the agreement, arrangement or understanding to
vote such security (i) arises solely from a revocable proxy or consent given to
such person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (ii) is not also then reportable on Schedule 13D
under the Exchange Act (or any comparable or successor report);

3. which are beneficially owned, directly or indirectly, by any other person
with which such person or any of such person’s Affiliates or Associates has any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), whether or not in writing, for the purpose of
acquiring, holding, voting (except to the extent contemplated by the proviso to
clause 2(B) of this Schedule B) or disposing of any securities of the Company;
or

4. which are beneficially owned, directly or indirectly, by a Counterparty (or
any of such Counterparty’s Affiliates or Associates) under any Derivatives
Contract (without regard to any short or similar position under the same or any
other Derivatives Contract) to which such person or any of such person’s
Affiliates or Associates is a Receiving Party (as such terms are defined in the
immediately following paragraph); provided, however that the number of shares of
Common Stock that a person is deemed to Beneficially Own pursuant to this clause
4 in connection with a particular Derivatives Contract shall not exceed the
number of Notional Common Shares with respect to such Derivatives Contract;
provided, further, that the number of securities beneficially owned by each
Counterparty (including its Affiliates and Associates) under a Derivatives
Contract shall for purposes of this clause 4 be deemed to include all securities
that are beneficially owned, directly or indirectly, by any other Counterparty
(or any of such other Counterparty’s Affiliates or Associates) under any
Derivatives Contract to which such first Counterparty (or any of such first
Counterparty’s Affiliates or Associates) is a Receiving Party, with this proviso
being applied to successive Counterparties as appropriate.



--------------------------------------------------------------------------------

A “Derivatives Contract” is a contract between two parties (the “Receiving
Party” and the “Counterparty”) that is designed to produce economic benefits and
risks to the Receiving Party that correspond substantially to the ownership by
the Receiving Party of a number of shares of Common Stock specified or
referenced in such contract (the number corresponding to such economic benefits
and risks, the “Notional Common Shares”), regardless of whether obligations
under such contract are required or permitted to be settled through the delivery
of cash, shares of Common Stock or other property, without regard to any short
position under the same or any other Derivative Contract. For the avoidance of
doubt, interests in broad-based index options, broad-based index futures and
broad-based publicly traded market baskets of stocks approved for trading by the
appropriate federal governmental authority shall not be deemed to be Derivatives
Contracts.